Citation Nr: 0007407	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-01 637 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether the request for waiver of the recovery of an 
overpayment of Chapter 35 Dependents' Educational Assistance 
Benefits in the amount of $662.10 was timely filed.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran who had active service from September 1962 to 
September 1966 died in August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Buffalo, New York, VA Regional Office (RO), which determined 
that the claimant's request for waiver of recovery of an 
overpayment of VA Chapter 35 educational benefits in the 
calculated amount of $662.10 was not timely filed.


REMAND

The Board notes that the claimant, in his February 1998 VA 
Form 9 indicated that he would appear before a Member of the 
Board at a hearing at a local VA office.  In July 1999, the 
veteran was advised that he was scheduled to appear before a 
Member of the Board at a Travel Board hearing on August 2, 
1999.  In a July 21, 1999 letter, an advocate for the 
Southeast Center for Independent Living reported that the 
claimant was unable to attend the hearing due to medical 
disabilities and requested that the hearing be rescheduled.  
As the request for a change in hearing day was received two 
weeks prior to the scheduled date of the hearing and good 
cause has been demonstrated, the request is granted.  
38 C.F.R. § 20.704 (c) (1999).  Accordingly, this case is 
REMANDED to the RO for the following:

The RO should schedule the claimant for a 
personal hearing before a member of the 
Board to be held at the RO. A copy of the 
notice to the claimant of the scheduling 
of the hearing should be placed in the 
record.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with appellate procedures.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The claimant is free to submit any additional evidence 
he desires to have considered in connection with his current 
appeal. No action is required of the claimant until he is 
notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



